UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


HUGH L. RILEY, JR.                              §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:18-CV-630
                                                §
T.J. WATSON,                                    §
                                                §
                Defendant.                      §

                             MEMORANDUM OPINION AND ORDER

         Plaintiff, Hugh L. Riley, an inmate currently confined at FCC Beaumont, proceeding pro

se, filed this Bivens-type complaint against defendant T.J. Watson.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the complaint for want of prosecution pursuant to

Federal Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.
                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.


       Signed this date
       May 7, 2019




                                                2
